DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following:
The period punctuation is missing from the end of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 18 and 28-33 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The claims are indefinite because of the following reasons:  
Since claim 18 is a blood filtering apparatus claiming another “a blood filtering apparatus” in each of lines 2 and 3 is unclear.  Did Applicant intend to claim “fluid delivery device” or “hollow body”? 
The following terms lack antecedent basis:  “the filter” (claim 28, line 9; did Applicant intend to claim “the elastomeric housing”?); and “the pleated mesh” (claim 30; did Applicant intend to depend from claim 29 instead of claim 28?). 
Since Applicant already claims “a body valve flap” in parent claim 28, claiming another “a flap” in claim 32 is indefinite since it is unclear how many flaps are required by the claim.
The balance of the listed claims are rejected since they suffer the same defects as the claims from which they depend. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-21, 23, and 25-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (U.S. 2014/0213982 A1).

    PNG
    media_image1.png
    334
    394
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    350
    432
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    533
    484
    media_image3.png
    Greyscale

As for claim 17, Kim teaches an apparatus1 comprising a filter housing having a side wall (including 11a-1 at a bottom thereof), open face and distal faces and a filter medium 20a within.  A body valve is positioned on the distal end (e.g. 12a, 12b, 12c) and formed monolithic therewith.  The body valve is partially attached to the filter housing (e.g. at the lower perimeter of the dome shaped 12 connected to the upper housing portion at a joint) and opens and closes by bending at the joint so that unattached portions (at 12a) move outward away from the filter housing (see e.g. figure 25).

The filter housing can fit with a needle fixing member 220 to form a liquid-tight seal therewith (figure 23)[as in claim 18].

Portion 11a-1 comprises a sealing surface to compress against the inner wall of 220 [as in claim 19].

The sealing surface 11a-1, the filter housing and the body valve 12 are monolithic (10) [as in claims 20-21].  

As easily deduced from the figures, the housing is cylindrical [as in claim 23]. 

As for claims 25-27, the end of 220 is positioned on the upper end of the body valve, and a hollow body 110 is positioned at the other end and would inherently have the ability to store or retain a fluid.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. 6,471,069), hereinafter “Lin” in view of Kawarabata et al. (U.S. 2006/0191841), hereinafter “Kawarabata”.

    PNG
    media_image4.png
    721
    245
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    326
    296
    media_image5.png
    Greyscale


As for claim 28, Lin teaches a filter module (figure 6) comprising a filter medium 4; an elastomeric housing 42 around the filter medium which is around an inner column 58.  As shown, the inner column 58 creates a hollow inner surface between a sidewall 46 of the housing and the inner column.  Lin also teaches the outside of the housing to comprising a sealing surface 
    PNG
    media_image6.png
    446
    255
    media_image6.png
    Greyscale
52 creating a seal with a fluid uptake device (the test tube).  
Lin also teaches a mechanical body valve in the form of two flaps 56 that mechanically seal the filter medium and moves between an open and closed state (compare filters 3 and 6).  The valve is monolithic with the housing and seals a distal face thereof.  The flaps bends such that one or more unattached portions of the flap move outwardly away from the elastomeric housing.  

Lin doesn’t specify that his filter medium is a mesh, but such is taught by Kawarabata.  

    PNG
    media_image7.png
    361
    351
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    309
    415
    media_image8.png
    Greyscale

Kawarabata teaches a filter medium that is a pleated mesh [0029] that is pleated comprising triangle-shaped facets (figure 7) and is positioned around an inner column (figure 4A) [as in claims 28-29].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the pleated mesh of Kawarabata in the invention of Lin, since Kawarabata teaches such a mesh to be suitable for filtering blood and because pleated provides a greater filtration surface area that would improve the filtering capability of Lin.
As for claim 30, the modified Lin teaches a pleated mesh.  As for the limitation of the filter medium having a plurality of pores sized to prevent passages of blood clots while permitting passage of blood cells, Kawarabata teaches filtering out thrombi or clots (abstract) which would allow passages of much smaller blood cells.  Though Lin teaches separating plasma from red blood cells, his invention is not limited to such a use, since he also teaches the much broader use of separating heavier and lighter fractions of a fluid sample (col. 1, lines 13-16).

As for claims 31-32, the flap is structured such that a negative pressure or positive (or ambient) pressure would inherently open or close the flaps, respectively.

As for claim 33, the filter module of Lin is disposed within a fluid uptake device 12.

Claim 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Cohen (U.S. 2010/0297577 A1).

Cohen teaches the additional limitation of a filter housing 100 of a filter 200 that is transparent [0064].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the filter housing of Kim to be transparent as in Cohen to allow for visual inspection of the filtered media during use and to determine a need for replacement.  

Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kim in view of Ferguson et al. (U.S. 2010/0038305 A1), hereinafter “Ferguson”.  Kim doesn’t specify his filter medium to be pleated.  But such is taught by Ferguson (as shown in his figures).  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the filter medium of Kim to be pleated as in Ferguson, since a pleated configured would increase filtration surface area available for filtering.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,195,320.  Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the claims of the instant application are anticipated by the claims of the patent and because anticipation is the epitome of obviousness.

Claims 17-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,994,063.  Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the claims of the instant application are anticipated by the claims of the patent and because anticipation is the epitome of obviousness.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that naming the apparatus “a blood filtering” apparatus fails to further structurally define the invention beyond the structural elements required in the body of the claim.